Case 5:20-cv-01203-MCS-SP Document 28 Filed 11/16/20 Page 1 of 3 Page ID #:190
Case 5:20-cv-01203-MCS-SP Document 28 Filed 11/16/20 Page 2 of 3 Page ID #:191




              State . . . one copy of the process for each defendant to be
              served, together with a copy of the order authorizing the
              service.
 Several courts have interpreted “reasonable diligence” to require the same efforts to
 serve by other means as required by California Code of Civil Procedure section
 415.50. E.g., Canfield v. Axiom Debt LLC, No. 19cv2015-MMA (JLB), 2019 U.S.
 Dist. LEXIS 193116, at *3 (S.D. Cal. Nov. 6, 2019) (collecting cases); see Cal. Civ.
 Proc. Code § 415.50(a) (similarly requiring “reasonable diligence” before granting
 leave to serve by publication).

        To determine whether a plaintiff was reasonably diligent under section 415.50,
 courts examine the plaintiff’s affidavit to determine whether the plaintiff “took those
 steps a reasonable person who truly desired to give notice would have taken under
 the circumstances.” Donel, Inc. v. Badalian, 87 Cal. App. 3d 327, 333 (1978); see
 also Watts v. Crawford, 10 Cal. 4th 743, 749 n.5 (1995) (“The term ‘reasonable
 diligence’ . . . denotes a thorough, systematic investigation and inquiry conducted in
 good faith by the party or his agent or attorney.” (internal quotation marks omitted)).
 “The fact that a plaintiff has taken one or a few reasonable steps does not necessarily
 mean that the myriad of avenues have been properly exhausted to warrant service by
 section 415.50.” Canfield, 2019 U.S. Dist. LEXIS 193116, at *3–4 (internal
 quotation marks omitted) (applying this reasoning to inquiry under Cal. Corp. Code
 § 17701.16(c)).

        An order authorizing service on the California Secretary of State is not
 warranted here. Plaintiff has shown that the agent cannot with reasonable diligence
 be found at the address designated for personal delivery of process, which is a post
 office box. (Manning Decl. ¶¶ 3–4, ECF No. 26-1.) But Plaintiff fails to show by
 affidavit that Defendant cannot be served with reasonable diligence by regular
 means. Counsel avers that his firm directed a single, ineffective attempt at
 substituted service at the post office box provided in Defendant’s public statement
 of information. (Manning Decl. ¶ 4.) But the declaration is devoid of information
 showing that Defendant cannot with reasonable diligence be served at this address
 by mail under Code of Civil Procedure section 415.30(a). See Transamerica Title
 Ins. Co. v. Hendrix, 34 Cal. App. 4th 740, 745 (1995) (“[A] post office box is a
 sufficient address for compliance with Code of Civil Procedure section
 415.30 . . . .”). Although the process server mailed a copy of the summons and
 complaint in furtherance of Plaintiff’s defective attempt at substituted service,
 (Manning Decl. Ex. 3, at 1, ECF No. 26-5), nothing in the record shows any attempt
 at mail service. See Hopson v. Nove Plaza, LLC, No. 1:17-cv-01746-AWI-SAB,

  Page 2 of 3                   CIVIL MINUTES – GENERAL       Initials of Deputy Clerk SMO
Case 5:20-cv-01203-MCS-SP Document 28 Filed 11/16/20 Page 3 of 3 Page ID #:192




 2018 U.S. Dist. LEXIS 86041, at *7 (E.D. Cal. May 22, 2018) (denying application
 in part because plaintiff presented no evidence of mail service attempts).

        Further, the record reveals two alternative addresses for Defendant. First is the
 subject property in Fontana. (Compl. ¶ 2; Manning Decl. Ex. 1, ECF No. 26-3.)
 Second, counsel’s public records search uncovered another address for Defendant in
 South Pasadena. (Manning Decl. Ex. 1.) Counsel does not state whether service on
 Defendant’s agent ever was attempted at either address. The Court is doubtful that
 Plaintiff conducted a “thorough, systematic investigation and inquiry . . . in good
 faith” given these obvious alternative addresses at which service apparently has not
 been attempted. Watts, 10 Cal. 4th at 749 n.5.

       Plaintiff fails to show that Defendant cannot be served by regular means with
 reasonable diligence. Accordingly, the application is denied without prejudice to
 renewal upon further evidence. Pursuant to Federal Rule of Civil Procedure 4(m),
 the Court sua sponte orders that service be made by December 16, 2020. No further
 extensions will be granted absent a motion by Plaintiff supported by good cause.

 IT IS SO ORDERED.




  Page 3 of 3                   CIVIL MINUTES – GENERAL        Initials of Deputy Clerk SMO
